Citation Nr: 1107732	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for the service-
connected post traumatic, post operative degenerative joint 
disease of the left knee from December 30, 2008. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1988 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in November 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A rating decision in August 2009, increased the rating for the 
service-connected left knee disability to 10 percent, effective 
December 30, 2008.  

In June 2010, the Veteran appeared at a Board hearing.  A 
transcript of the hearing is in the record. 

In a decision in September 2010, the Board granted a 10 percent 
rating prior to December 30, 2008 for the service-connected left 
knee.

In a rating decision in October 2010, a separate 10 percent 
rating was granted for left knee instability, effective November 
18, 2008.

In September 2010, the Board remanded the issue of a rating 
higher than 10 percent for the service-connected post traumatic, 
post operative degenerative joint disease of the left knee from 
December 30, 2008.  As the requested development has not been 
completed, further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In September 2010, the Board remanded the issue for a VA 
examination to determine the current level of disability of the 
service-connected left knee.  In an addendum dated in October 
2010, the examiner indicated that an examination was not needed 
and that there was no change since the examination in August 
2009.  

As the requested development has not completed, further action to 
ensure compliance with the remand directive is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine the current level of severity 
of the service-connected left knee 
disability.  

The examiner is asked to describe the range 
of motion in degrees of flexion and extension 
using a goniometer and any functional loss 
due to pain or painful motion as well as 
weakness, fatigability, incoordination, 
swelling or atrophy.  Any additional 
functional loss should be expressed in terms 
of additional limitation of flexion or 
extension.  The examiner should also address 
whether there is additional loss of motion 
associated with flare-ups or on repetitive 
use.

The examiner is asked to determine whether 
there is ankylosis of the left knee in 
favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 
degrees.  

The examiner is also asked to comment on 
whether there is cartilage, which is 
semilunar, dislocated with frequent episodes 
of locking, pain, and effusion into the 
joint.  

The claims folder should be made available to 
the examiner for review. 

2.  After the above development is completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


